DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1, 9, 18, and 22 are currently amended.
3.	Claims 2 and 11 are canceled.
4.	Claims 1, 3-10, and 12-25 are pending in the present application.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 6-12, 15-18, 20-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brant Candelore (U.S. Patent Application Publication No. 2015/0104103 A1), in view of Paloma de Juan (U.S. Patent Application Publication No. 2017/0228599 A1), and further in view of Estrada et al. (U.S. Patent Application Publication No. 2017/0061625 A1)
8.	Regarding Claim 1 (Currently Amended), Candolore discloses An apparatus, (see FIG. 1 wherein camera 1 corresponds to an apparatus) comprising: a communication interface to communicate with (see FIG. 1 wherein network 
interface 20 corresponds to communication interface of the apparatus) 
	a visual computing device (see FIG. 1 wherein control computer 22 
corresponds to a visual computing device.) 
	and a processor to: (see FIG. 1 wherein processor 16 corresponds to a
processor.)
	access visual data captured by a camera; (paragraph [0016] reciting “In the example shown a camera 10, which may be a still camera or a video camera, includes an imager 12 such as but not limited to charge coupled device (CCD) imagers or complementary metal-oxide-semiconductor (CMOS) imagers. Signals representing digital images of objects such as a person 14 are sent from the imager to a camera processor 16, which accesses one, or more computer readable storage media 18 such 
	wherein the plurality of features comprise one or more privacy-sensitive features to be sanitized from the visual data, (paragraph [0020] reciting “… As mentioned above, the person's profile and/or back of head may also be tested for recognition and if any one (or in some embodiments only if two or only if all three) of the face, profile, back of head are recognized are the corresponding portions of the image obfuscated. …”  The one or more privacy-sensitive features to be sanitized comprises at least the face, profile, and/or back of head.)
	detect the one or more privacy-sensitive features in the visual data (paragraph [0019] reciting “FIG. 2 illustrates example logic. Commencing at block 34, the camera 10 takes a still or video image of the person 14. Using face recognition, this captured image is compared to images in a database of images to determine at decision diamond 36 whether the person 14 is recognized. In one embodiment the camera processor 16 executes the determination at decision diamond 36 by accessing a database of images on the camera storage medium 18. In another embodiment the camera processor 16 executes the determination at decision diamond 36 by accessing a database of images on the control computer storage medium 26, using data exchange over the network interfaces 20, 28 to receive the images from the remote database, where they are compared locally to the camera against the person's image. …”;
paragraph [0020] reciting “… As mentioned above, the person's profile and/or back of head may also be tested for recognition and if any one (or in some embodiments only if two or only if all three) of the face, profile, back of head are recognized are the corresponding portions of the image obfuscated. …”
	paragraph [0023] reciting “In addition to or in lieu of the above, recognition for obfuscation purposes may be based on one or more of the following. Obfuscation may be based on recognizing a generic individual, i.e., obfuscating the image of any individual human that appears in the camera's field of view. Obfuscation may be based on recognizing an individual as being part of a group designated for being obfuscated (youth, adult). Obfuscation may be based on recognizing an individual as being part of a marked group (e.g., wearing an armband or badge, certain colored clothes, etc.) Obfuscation may be based on recognizing a specific individual (face feature matches one in a database).”	Therefore, the processor detects components of the person such as the face, profile, and back of head which correspond to one or more privacy-sensitive features in the visual data.)
	sanitize the visual data to mask the one or more privacy-sensitive features, 
wherein sanitizing the visual data causes sanitized visual data to be produced; 
	(paragraph [0024] reciting “The depth of obfuscation can be the face only, other
portions of the head, the torso alone or with the face, the entire body (such that the
using the obfuscated image, nothing can be ascertained of the individual including whether the individual is male or female, only that an individual exists in the image).”  
	and transmit, via the communication interface, the sanitized visual data to the visual computing device over the network, (paragraph [0017] reciting “… Or, the
interface 20 may be embodied as a Wi-Fi transceiver or as a Bluetooth transceiver. 
Multiple different interfaces may be employed. Wired interfaces may also be employed. 
In any case, the camera 10 can communicate using the transceiver 20 with a control 
computer 22 controlled by one or more processors 24 accessing one or more computer 
readable storage media 26 to exchange information with the camera 10 through 
a network interface 28, The control computer 22 may be monitored by security 
personnel remote from the camera 10 and may present images, potentially obfuscated 
according to embodiments described below, on a remote display 29 of people imaged 
by the camera 10.”
	Therefore, through network interfaces 20 and 28, the obfuscated images are transmitted from the camera to the control computer.)
	While Candelore does not explicitly disclose, Juan discloses over a network; and over the network, (paragraph [0032] reciting “… The video file provided by a content source is received over a network 200, such as the Internet, and provided to the video classification algorithm 310 executing on the server computing device 300. …”)	wherein the visual computing device is to use the sanitized visual data to process a visual query associated with the visual data. (paragraph [0032] reciting to receive the video file and process the content contained within to generate a comprehensive vector identifying the various elements identified in the video file. Examples of the modules of the video classification algorithm 310 that are used in processing the video file include video submission logic 312, a video manager 314, an image analyzer 316, a classifier 318, a confidence analyzer 319 and a vector generator 320. The video classification algorithm 310 may also refer to a vocabulary list 324 and one or more lexicons or lexical resources 326 in order to match terms to various elements identified within the video file or infer other related terms for one or more of the terms representing the identified elements. The identified elements are used to generate a vector that represents the content in a textual format. The generated vector for a video file is stored in a vector database 322 and used in matching the video file to other media files, understanding users' interests and preferences in content, and for retrieving the video file or portions of the video file in response to search queries. …”;
	paragraph [0035] reciting “The image analyzer 316 includes logic to identify a number of frames contained in the video file and analyze an image captured in each frame to identify one or more elements contained therein. Some of the elements that may be identified by the image analyzer 316 include an object, an action, a scene, or an event. …”
Therefore, the imagery/videos can be received from camera, classified by the control computer for future processing by user queries.  Security personal can query certain videos for recognized objects, or events, actions, scenes, etc.)

	While not explicitly disclosed by Candelore and Juan, Estrada discloses perform a privacy analysis on the visual data using a convolutional neural network (CNN), (paragraph [0006] reciting “… This method combines a convolutional neural network with deep learning to train the system to recognize an existing object of interest both when presented against many backgrounds and when the object is in different orientations. …”  The recognizing of an object such as a face done by CNN corresponds to a privacy analysis of the image.) wherein the CNN is trained to detect a plurality of features, (paragraph [0006] reciting “… Deep learning consists of a period of "supervised learning" which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, which is clearly demarcated or "labeled" followed by a period of "unsupervised learning" on a very large number of unlabeled images, a portion of which do not have the object to identify present. …”  Therefore, the CNN with deep learning training is used to detect a face which has a plurality of sensitive facial features like nose, eyes, mouth, etc.) and 	wherein the CNN comprises: (paragraph [0006] reciting “… The convolutional neural network which consists of …”)	a plurality of convolutional layers for detecting a plurality of features based on a plurality of convolution filters that activate when convolved with the visual data; (paragraph [0006] reciting “… The convolutional neural network which consists of several layers of filters with partial, local field interconnections between layers interspersed with data complexity reduction pooling layers affords computer learning of object recognition with a minimum of pre-supposition on the part of the programmer as the convolutional neural network determines the best filters to use to identify the target object. Deep learning consists of a period of "supervised learning" which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, …” 	The CNN consists of several layers which corresponds to a plurality of convolutional layers.  The layers of filters corresponds to the filters that are part of the layers.  Learning object recognition corresponds to detecting features based on the CNN layers of filters when activated on images.)	and a stop list of filters indicating which of the plurality of convolution filters correspond to the one or more privacy-sensitive features to be sanitized from the visual data; (paragraph [0006] reciting “… The convolutional neural network which consists of several layers of filters with partial, local field interconnections between layers interspersed with data complexity reduction pooling layers affords computer learning of object recognition with a minimum of pre-supposition on the part of the programmer as the convolutional neural network determines the best filters to use to identify the target object. Deep learning consists of a period of "supervised learning" which uses a moderate sized set of training images where each image contains an finding objects of interest”
	The CNN determines the best filters to use and those best filters correspond to a stop list of filters that indicate which objects to recognize.  The identified target objects of interest (such as the faces, profile, back of head) corresponds to the privacy-sensitive features identified by the best filters (stop list of filters).)
	based on the privacy analysis using the CNN; (paragraph [0006] reciting “… This method combines a convolutional neural network with deep learning to train the system to recognize an existing object of interest both when presented against many backgrounds and when the object is in different orientations. …”  Again, the privacy analysis corresponds to a CNN with deep learning applied being used to recognize an object such as a human face.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Candelore and Juan with Estrada so that the object recognition within image can be performed using convolutional neural network (CNN) with deep learning to recognize specific objects such as human faces.  While Candelore discloses matching faces in a database it does not disclose in particular how this done.  Estrada provides such detailed matching using the CNN to recognize objects such as faces.  Thus it is beneficial to modify Candelore using Estrada teachings to match faces from an image with known faces such as from a training set of images.
The apparatus of Claim 1, wherein the one or more privacy-sensitive features comprise a face of a person. (paragraph [0005] reciting “A surveillance camera, still or video, recognizes faces in order to process the image to render faces unrecognizable by obfuscating faces, e.g., through pixilation or masking. …”  	The face is a particular feature while the face includes eyes, nose, mouth, and relative distance to each other which corresponds to an identity of the person.  The face comprises more than just eyes, nose, mouth, and their relative distance from each other.)
10.	Regarding Claim 6 (Previously presented), Candelore further discloses The apparatus of Claim 1, wherein the processor to sanitize the visual data to mask the one or more privacy-sensitive features is further to: insert random noise into the sanitized visual data to mask the one or more privacy- sensitive features. (paragraph [0005] reciting “… Another mode of obfuscation automatically adds facial features such as hair bangs, a mustache and large eyebrows to the image in order to hide the facial features. Other forms of obfuscation can include distorting, e.g., elongating or squashing, the face in the image.”  
	Adding mustache, larger eyebrows, and distorting the face corresponds to inserting random noise.)
11.	Regarding Claim 7 (Previously presented), Candelore further discloses The apparatus of Claim 1, wherein the processor to sanitize the visual data to mask the one or more privacy-sensitive features is further to: blur the one or more privacy-sensitive features in the sanitized visual data.  (paragraph [0007] reciting facial features blurred. The recognition here is used to exclude a class of people, e.g. under age people, from having their images taken.”)
12.	Regarding Claim 8 (Previously presented), Candelore further discloses The apparatus of Claim 1, wherein the processor to sanitize the visual data to mask the one or more privacy-sensitive features is further to: 	identify a set of pixels corresponding to the one or more privacy-sensitive features in the visual data; (paragraph [0020] reciting “… Obfuscation can be effected by, e.g., pixilating the image or masking the image. As examples, the image may be obfuscated by removing N out of M pixels in the original image, presenting only M-N pixels of the original image. …”  Thus, N pixels are identified to be removed.) 
	Estrada further discloses and replace the set of pixels with corresponding feature labels in the sanitized visual data, wherein the corresponding feature labels indicate one or more feature types of the one or more privacy-sensitive features corresponding to the set of pixels. (paragraph [0068] reciting “FIG. 6 is a process flow diagram of a method 600 for geospatial image analysis that uses the deep learning model and a convolutional neural network using a system of the invention. According to the embodiment, orthorectified geospatial image segments that have been previously analyzed and where feature items of a specific type which may include, but are not limited to trucks, fighter aircraft, oil wells, missile launchers or elephants have been clearly demarcated and labeled are retrieved from a cache of images 601. The mechanism that results in the labeling of specific objects within geospatial image segments available from the cache 601 whether that mechanism be analysis and 
13.	Regarding Claim 9 (Currently Amended), Candelore discloses A system, comprising: 	one or more vision sensors (paragraph [0016] reciting “In the example shown a camera 10, which may be a still camera or a video camera, includes an imager 12 such as but not limited to charge coupled device (CCD) imagers or complementary metal-oxide-semiconductor (CMOS) imagers. …” Imager and camera together corresponds to one or more vision sensors.) to capture visual data (paragraph [0016] reciting “… Signals representing digital images of objects such as a person 14 are sent from the imager to a camera processor 16, which accesses one, or more computer readable storage media 18 such as read-only memory (ROM) and variants thereof, random access memory and variants thereof and physically embodies as, for example, disk-based or solid-state storage. …”) associated with an environment; (paragraph [0025] reciting “Obfuscation may depend on the individual's distance from camera, the location of camera (if in a place of business or public place, obfuscate, otherwise do not 
	a communication interface to communicate with (see FIG. 1 wherein network interface 20 corresponds to communication interface of the apparatus) 
	a visual computing device (see FIG. 1 wherein control computer 22 corresponds to a visual computing device.) 
	and one or more processing devices to: (see FIG. 1 wherein processor 16 
corresponds to a processor.)
	access the visual data captured by the one or more vision sensors; (paragraph [0016] reciting “In the example shown a camera 10, which may be a still camera or a video camera, includes an imager 12 such as but not limited to charge coupled device (CCD) imagers or complementary metal-oxide-semiconductor (CMOS) imagers. Signals representing digital images of objects such as a person 14 are sent from the imager to a camera processor 16, which accesses one, or more computer readable storage media 18 such as read-only memory (ROM) and variants thereof, random access memory and variants thereof and physically embodies as, for example, disk-based or solid-state storage. …”  	The visual data corresponds to the digital images of objects such as persons that are sent from imager of the camera 10 to the processor 16.)
	wherein the plurality of features comprise one or more privacy-sensitive features to be sanitized from the visual data, (paragraph [0020] reciting “… As mentioned above, the person's profile and/or back of head may also be tested for recognition and if any one (or in some embodiments only if two or only if all three) of the face, profile, back of head are recognized are the corresponding portions of the image obfuscated. …”  The one or more privacy-sensitive features to be sanitized comprises at least the face, profile, and/or back of head.)	detect one or more privacy-sensitive features in the visual data (paragraph [0019] reciting “FIG. 2 illustrates example logic. Commencing at block 34, the camera 10 takes a still or video image of the person 14. Using face recognition, this captured image is compared to images in a database of images to determine at decision diamond 36 whether the person 14 is recognized. In one embodiment the camera processor 16 executes the determination at decision diamond 36 by accessing a database of images on the camera storage medium 18. In another embodiment the camera processor 16 executes the determination at decision diamond 36 by accessing a database of images on the control computer storage medium 26, using data exchange over the network interfaces 20, 28 to receive the images from the remote database, where they are compared locally to the camera against the person's image. …”;
	paragraph [0020] reciting “… As mentioned above, the person's profile and/or back of head may also be tested for recognition and if any one (or in some embodiments only if two or only if all three) of the face, profile, back of head are recognized are the corresponding portions of the image obfuscated. …”
	paragraph [0023] reciting “In addition to or in lieu of the above, recognition for obfuscation purposes may be based on one or more of the following. Obfuscation may be based on recognizing a generic individual, i.e., obfuscating the image of any individual human that appears in the camera's field of view. Obfuscation may be based on recognizing an individual as being part of a group designated for being obfuscated 
	sanitize the visual data to mask the one or more privacy-sensitive features, wherein sanitizing the visual data causes sanitized visual data to be produced; 	(paragraph [0024] reciting “The depth of obfuscation can be the face only, other
portions of the head, the torso alone or with the face, the entire body (such that the
using the obfuscated image, nothing can be ascertained of the individual including whether the individual is male or female, only that an individual exists in the image).”  
	Obfuscation of the face corresponds to sanitizing the visual data to mask the identity of the person.  The resulting image is one with obfuscated faces of generic individuals wherein each face corresponds to one or more privacy-sensitive features.)	and transmit, via the communication interface, the sanitized visual data to the visual computing device over the network, (paragraph [0017] reciting “… Or, the
interface 20 may be embodied as a Wi-Fi transceiver or as a Bluetooth transceiver. 
Multiple different interfaces may be employed. Wired interfaces may also be employed. 
In any case, the camera 10 can communicate using the transceiver 20 with a control 
computer 22 controlled by one or more processors 24 accessing one or more computer 
readable storage media 26 to exchange information with the camera 10 through 

personnel remote from the camera 10 and may present images, potentially obfuscated 
according to embodiments described below, on a remote display 29 of people imaged 
by the camera 10.”
	Therefore, through network interfaces 20 and 28, the obfuscated images are transmitted from the camera to the control computer.)	While Candelore does not explicitly disclose, Juan discloses over a network; and over the network, (paragraph [0032] reciting “… The video file provided by a content source is received over a network 200, such as the Internet, and provided to the video classification algorithm 310 executing on the server computing device 300. …”)
	wherein the visual computing device is to use the sanitized visual data to process a visual query associated with the visual data. (paragraph [0032] reciting “… The video classification algorithm 310 includes a plurality of modules that are used to receive the video file and process the content contained within to generate a comprehensive vector identifying the various elements identified in the video file. Examples of the modules of the video classification algorithm 310 that are used in processing the video file include video submission logic 312, a video manager 314, an image analyzer 316, a classifier 318, a confidence analyzer 319 and a vector generator 320. The video classification algorithm 310 may also refer to a vocabulary list 324 and one or more lexicons or lexical resources 326 in order to match terms to various elements identified within the video file or infer other related terms for one or more of the terms representing the identified elements. The identified elements are used to generate a vector that represents the content in a textual format. The generated vector 
	paragraph [0035] reciting “The image analyzer 316 includes logic to identify a number of frames contained in the video file and analyze an image captured in each frame to identify one or more elements contained therein. Some of the elements that may be identified by the image analyzer 316 include an object, an action, a scene, or an event. …”
Therefore, the imagery/videos can be received from camera, classified by the control computer for future processing by user queries.  Security personal can query certain videos for recognized objects, or events, actions, scenes, etc.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Candelore with Juan so that the obfuscated images can be stored on the control computer for future imagery querying and processing.  This is an obviously beneficial modification as Candelore pertains to capturing security footage and future review and querying of such footage for specific or generic actions/events/objects will be helpful to further bolster surveillance security abilities of the entire system.
	While not explicitly disclosed by Candelore and Juan, Estrada discloses perform a privacy analysis on the visual data using a convolutional neural network (CNN), (paragraph [0006] reciting “… This method combines a convolutional neural network with deep learning to train the system to recognize an existing object of interest both when presented against many backgrounds and when the object is in different  .) wherein the CNN is trained to detect a plurality of features, (paragraph [0006] reciting “… Deep learning consists of a period of "supervised learning" which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, which is clearly demarcated or "labeled" followed by a period of "unsupervised learning" on a very large number of unlabeled images, a portion of which do not have the object to identify present. …”  Therefore, the CNN with deep learning training is used to detect a face which has a plurality of sensitive facial features like nose, eyes, mouth, etc.)
	wherein the CNN comprises: (paragraph [0006] reciting “… The convolutional neural network which consists of …”)	a plurality of convolutional layers for detecting a plurality of features based on a plurality of convolution filters that activate when convolved with the visual data; (paragraph [0006] reciting “… The convolutional neural network which consists of several layers of filters with partial, local field interconnections between layers interspersed with data complexity reduction pooling layers affords computer learning of object recognition with a minimum of pre-supposition on the part of the programmer as the convolutional neural network determines the best filters to use to identify the target object. Deep learning consists of a period of "supervised learning" which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, …” 	The CNN consists of several layers which corresponds to a plurality of convolutional layers.  The layers of filters corresponds to the filters that are part of the 	and a stop list of filters indicating which of the plurality of convolution filters correspond to the one or more privacy-sensitive features to be sanitized from the visual data;  (paragraph [0006] reciting “… The convolutional neural network which consists of several layers of filters with partial, local field interconnections between layers interspersed with data complexity reduction pooling layers affords computer learning of object recognition with a minimum of pre-supposition on the part of the programmer as the convolutional neural network determines the best filters to use to identify the target object. Deep learning consists of a period of "supervised learning" which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, … Accordingly, the number of training images is inversely proportional to the amount of time the convolutional neural network--deep learning model spends training and further, searching and accurately finding objects of interest”
	The CNN determines the best filters to use and those best filters correspond to a stop list of filters that indicate which objects to recognize.  The identified target objects of interest (such as the faces, profile, back of head) corresponds to the privacy-sensitive features identified by the best filters (stop list of filters).)
	based on the privacy analysis using the CNN; (paragraph [0006] reciting “… This method combines a convolutional neural network with deep learning to train the system to recognize an existing object of interest both when presented against many backgrounds and when the object is in different orientations. …”  Again, the privacy 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Candelore and Juan with Estrada so that the object recognition within image can be performed using convolutional neural network (CNN) with deep learning to recognize specific objects such as human faces.  While Candelore discloses matching faces in a database it does not disclose in particular how this done.  Estrada provides such detailed matching using the CNN to recognize objects such as faces.  Thus it is beneficial to modify Candelore using Estrada teachings to match faces from an image with known faces such as a from a training set of images.
14.	Regarding Claim 10 (Original), Candelore further discloses The system of Claim 9, wherein the one or more vision sensors comprise a camera. (paragraph [0005] reciting “A surveillance camera, still or video, recognizes faces in order to process the image to render faces unrecognizable by obfuscating faces, e.g., through pixilation or masking. …”  The face is a particular feature while the face includes eyes, nose, mouth, and relative distance to each other which corresponds to an identity of the person.  The face comprises more than just eyes, nose, mouth, and their relative distance from each other.)
15.	Regarding Claim 12 (Previously presented), Candelore further discloses The system of Claim 9, wherein the one or more privacy-sensitive features comprise a face of a person. (paragraph [0005] reciting “A surveillance camera, still or video, recognizes faces in order to process the image to render faces unrecognizable by obfuscating faces, e.g., through pixilation or masking. …”  	The face is a particular feature while the face includes eyes, nose, mouth, and relative distance to each other which corresponds to an identity of the person.  The face comprises more than just eyes, nose, mouth, and their relative distance from each other.)
16.	Regarding Claim 15 (Previously presented), Candelore further discloses The system of Claim 9, wherein the one or more processing devices to sanitize the visual data to mask the one or more privacy-sensitive features are further to: insert random noise into the sanitized visual data to mask the one or more privacy- sensitive features. (paragraph [0005] reciting “… Another mode of obfuscation automatically adds facial features such as hair bangs, a mustache and large eyebrows to the image in order to hide the facial features. Other forms of obfuscation can include distorting, e.g., elongating or squashing, the face in the image.”  
	Adding mustache, larger eyebrows, and distorting the face corresponds to inserting random noise.)
17.	Regarding Claim 16 (Previously presented), Candelore further discloses The system of Claim 9, wherein the one or more processing devices to sanitize the visual data to mask the one or more privacy-sensitive features are further to: 
ATTORNEY DOCKET NO.PATENT APPLICATIONAA9861-US16/145,0477blur the one or more privacy-sensitive features in the sanitized visual data. (paragraph [0007] reciting “… And so while filming, a person might be recognized as a child or teenager, and have their facial features blurred. The recognition here is used to exclude a class of people, e.g. under age people, from having their images taken.”)
 Candelore further discloses The system of Claim 9, wherein the one or more processing devices to sanitize the visual data to mask the one or more privacy-sensitive features are further to: identify a set of pixels corresponding to the one or more privacy-sensitive features in the visual data; (paragraph [0020] reciting “… Obfuscation can be effected by, e.g., pixilating the image or masking the image. As examples, the image may be obfuscated by removing N out of M pixels in the original image, presenting only M-N pixels of the original image. …”  Thus, N pixels are identified to be removed.) 
	Estrada further discloses and replace the set of pixels with corresponding feature labels in the sanitized visual data, wherein the corresponding feature labels indicate one or more feature types of the one or more privacy-sensitive features corresponding to the set of pixels. (paragraph [0068] reciting “FIG. 6 is a process flow diagram of a method 600 for geospatial image analysis that uses the deep learning model and a convolutional neural network using a system of the invention. According to the embodiment, orthorectified geospatial image segments that have been previously analyzed and where feature items of a specific type which may include, but are not limited to trucks, fighter aircraft, oil wells, missile launchers or elephants have been clearly demarcated and labeled are retrieved from a cache of images 601. The mechanism that results in the labeling of specific objects within geospatial image segments available from the cache 601 whether that mechanism be analysis and labeling by trained image analysts, intended for use in the method 600 or for some other purpose but then re-purposed for the method 600; …”  	While Candelore does not explicitly disclose replacing the pixels removed with 
19.	Regarding Claim 18 (Currently Amended), Candelore discloses At least one non-transitory machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on a machine, cause the machine to: (paragraph [0008] reciting “In another aspect, a camera includes a transceiver, a computer readable storage medium, and a processor configured for accessing the computer readable storage medium to execute instructions which configure the processor for generating a captured image of a person, and determining whether the person is individually recognized using the captured image. The processor, responsive to a determination that the person is recognized can perform one or more of:”) 
	access visual data captured by a camera; (paragraph [0016] reciting “In the example shown a camera 10, which may be a still camera or a video camera, includes an imager 12 such as but not limited to charge coupled device (CCD) imagers or complementary metal-oxide-semiconductor (CMOS) imagers. Signals representing digital images of objects such as a person 14 are sent from the imager to a camera processor 16, which accesses one, or more computer readable storage media 18 such as read-only memory (ROM) and variants thereof, random access memory and variants thereof and physically embodies as, for example, disk-based or solid-state storage. …”  
	wherein the plurality of features comprise one or more privacy-sensitive features to be sanitized from the visual data, (paragraph [0020] reciting “… As mentioned above, the person's profile and/or back of head may also be tested for recognition and if any one (or in some embodiments only if two or only if all three) of the face, profile, back of head are recognized are the corresponding portions of the image obfuscated. …”  The one or more privacy-sensitive features to be sanitized comprises at least the face, profile, and/or back of head.)
	detect the one or more privacy-sensitive features in the visual data (paragraph [0019] reciting “FIG. 2 illustrates example logic. Commencing at block 34, the camera 10 takes a still or video image of the person 14. Using face recognition, this captured image is compared to images in a database of images to determine at decision diamond 36 whether the person 14 is recognized. In one embodiment the camera processor 16 executes the determination at decision diamond 36 by accessing a database of images on the camera storage medium 18. In another embodiment the camera processor 16 executes the determination at decision diamond 36 by accessing a database of images on the control computer storage medium 26, using data exchange over the network interfaces 20, 28 to receive the images from the remote database, where they are compared locally to the camera against the person's image. …”;
	paragraph [0020] reciting “… As mentioned above, the person's profile and/or back of head may also be tested for recognition and if any one (or in some face, profile, back of head are recognized are the corresponding portions of the image obfuscated. …”
	paragraph [0023] reciting “In addition to or in lieu of the above, recognition for obfuscation purposes may be based on one or more of the following. Obfuscation may be based on recognizing a generic individual, i.e., obfuscating the image of any individual human that appears in the camera's field of view. Obfuscation may be based on recognizing an individual as being part of a group designated for being obfuscated (youth, adult). Obfuscation may be based on recognizing an individual as being part of a marked group (e.g., wearing an armband or badge, certain colored clothes, etc.) Obfuscation may be based on recognizing a specific individual (face feature matches one in a database).”	Therefore, the processor detects components of the person such as the face, profile, and back of head which correspond to one or more privacy-sensitive features in the visual data.)
	sanitize the visual data to mask the one or more privacy-sensitive features, wherein sanitizing the visual data causes sanitized visual data to be produced; (paragraph [0024] reciting “The depth of obfuscation can be the face only, other
portions of the head, the torso alone or with the face, the entire body (such that the
using the obfuscated image, nothing can be ascertained of the individual including whether the individual is male or female, only that an individual exists in the image).”  
	Obfuscation of the face corresponds to sanitizing the visual data to mask the identity of the person.  The resulting image is one with obfuscated faces of generic individuals wherein each face corresponds to one or more privacy-sensitive features.)	and transmit the sanitized visual data to a visual computing device over a network, (paragraph [0017] reciting “… Or, the
interface 20 may be embodied as a Wi-Fi transceiver or as a Bluetooth transceiver. 
Multiple different interfaces may be employed. Wired interfaces may also be employed. 
In any case, the camera 10 can communicate using the transceiver 20 with a control 
computer 22 controlled by one or more processors 24 accessing one or more computer 
readable storage media 26 to exchange information with the camera 10 through 
a network interface 28, The control computer 22 may be monitored by security 
personnel remote from the camera 10 and may present images, potentially obfuscated 
according to embodiments described below, on a remote display 29 of people imaged 
by the camera 10.”
	Therefore, through network interfaces 20 and 28, the obfuscated images are transmitted from the camera to the control computer.)
	While Candelore does not explicitly disclose, Juan discloses over a network; (paragraph [0032] reciting “… The video file provided by a content source is received over a network 200, such as the Internet, and provided to the video classification algorithm 310 executing on the server computing device 300. …”)
	wherein the visual computing device is to use the sanitized visual data to process a visual query associated with the visual data.  (paragraph [0032] reciting “… The video classification algorithm 310 includes a plurality of modules that are used to receive the video file and process the content contained within to generate a comprehensive vector identifying the various elements identified in the video file. Examples of the modules of the video classification algorithm 310 that are used in The generated vector for a video file is stored in a vector database 322 and used in matching the video file to other media files, understanding users' interests and preferences in content, and for retrieving the video file or portions of the video file in response to search queries. …”;
	paragraph [0035] reciting “The image analyzer 316 includes logic to identify a number of frames contained in the video file and analyze an image captured in each frame to identify one or more elements contained therein. Some of the elements that may be identified by the image analyzer 316 include an object, an action, a scene, or an event. …”
Therefore, the imagery/videos can be received from camera, classified by the control computer for future processing by user queries.  Security personal can query certain videos for recognized objects, or events, actions, scenes, etc.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Candelore with Juan so that the obfuscated images can be stored on the control computer for future imagery querying and processing.  This is an obviously beneficial modification as Candelore pertains to capturing security footage and future review and querying of such footage for specific or 
	While not explicitly disclosed by Candelore and Juan, Estrada discloses perform a privacy analysis on the visual data using a convolutional neural network (CNN), (paragraph [0006] reciting “… This method combines a convolutional neural network with deep learning to train the system to recognize an existing object of interest both when presented against many backgrounds and when the object is in different orientations. …”  The recognizing of an object such as a face done by CNN corresponds to a privacy analysis of the image.)
	wherein the CNN is trained to detect a plurality of features, (paragraph [0006] reciting “… Deep learning consists of a period of "supervised learning" which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, which is clearly demarcated or "labeled" followed by a period of "unsupervised learning" on a very large number of unlabeled images, a portion of which do not have the object to identify present. …”  Therefore, the CNN with deep learning training is used to detect a face which has a plurality of sensitive facial features like nose, eyes, mouth, etc.) and
	wherein the CNN comprises: (paragraph [0006] reciting “… The convolutional neural network which consists of …”)	a plurality of convolutional layers for detecting a plurality of features based on a plurality of convolution filters that activate when convolved with the visual data; (paragraph [0006] reciting “… The convolutional neural network which consists of several layers of filters with partial, local field interconnections between layers affords computer learning of object recognition with a minimum of pre-supposition on the part of the programmer as the convolutional neural network determines the best filters to use to identify the target object. Deep learning consists of a period of "supervised learning" which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, …” 	The CNN consists of several layers which corresponds to a plurality of convolutional layers.  The layers of filters corresponds to the filters that are part of the layers.  Learning object recognition corresponds to detecting features based on the CNN layers of filters when activated on images.)	and a stop list of filters indicating which of the plurality of convolution filters correspond to the one or more privacy-sensitive features to be sanitized from the visual data; (paragraph [0006] reciting “… The convolutional neural network which consists of several layers of filters with partial, local field interconnections between layers interspersed with data complexity reduction pooling layers affords computer learning of object recognition with a minimum of pre-supposition on the part of the programmer as the convolutional neural network determines the best filters to use to identify the target object. Deep learning consists of a period of "supervised learning" which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, … Accordingly, the number of training images is inversely proportional to the amount of time the convolutional neural network--deep learning model spends training and further, searching and accurately finding objects of interest”

	based on the privacy analysis using the CNN; (paragraph [0006] reciting “… This method combines a convolutional neural network with deep learning to train the system to recognize an existing object of interest both when presented against many backgrounds and when the object is in different orientations. …”  Again, the privacy analysis corresponds to a CNN with deep learning applied being used to recognize an object such as a human face.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Candelore and Juan with Estrada so that the object recognition within image can be performed using convolutional neural network (CNN) with deep learning to recognize specific objects such as human faces.  While Candelore discloses matching faces in a database it does not disclose in particular how this done.  Estrada provides such detailed matching using the CNN to recognize objects such as faces.  Thus it is beneficial to modify Candelore using Estrada teachings to match faces from an image with known faces such as a from a training set of images.
20.	Regarding Claim 20 (Previously presented), Candelore further discloses The storage medium of Claim 18, wherein the instructions that cause the machine to sanitize the visual data to mask the one or more privacy-sensitive features further cause the machine to: insert random noise into the sanitized visual data to mask the one or more privacy-sensitive features. (paragraph [0005] reciting “… Another mode of obfuscation automatically adds facial features such as hair bangs, a mustache and large eyebrows to the image in order to hide the facial features. Other forms of obfuscation can include distorting, e.g., elongating or squashing, the face in the image.”  
	Adding mustache, larger eyebrows, and distorting the face corresponds to inserting random noise.)
21.	Regarding Claim 21 (Previously presented), Candelore further discloses The storage medium of Claim 18, wherein the instructions that cause the machine to sanitize the visual data to mask the one or more privacy-sensitive features further cause the machine to: 	identify a set of pixels corresponding to the one or more privacy-sensitive features in the visual data; (paragraph [0020] reciting “… Obfuscation can be effected by, e.g., pixilating the image or masking the image. As examples, the image may be obfuscated by removing N out of M pixels in the original image, presenting only M-N pixels of the original image. …”  Thus, N pixels are identified to be removed.) 
	Estrada further discloses and replace the set of pixels with corresponding feature labels in the sanitized visual data, wherein the corresponding feature labels indicate one or more feature types of the one or more privacy-sensitive features corresponding to the set of pixels.  (paragraph [0068] reciting “FIG. 6 is a process flow diagram of a method 600 for geospatial image analysis that uses the deep learning model and a convolutional neural network using a system of the invention. According to the embodiment, orthorectified geospatial image segments that have been previously analyzed and where feature items of a specific type which may include, but are not limited to trucks, fighter aircraft, oil wells, missile launchers or elephants have been clearly demarcated and labeled are retrieved from a cache of images 601. The mechanism that results in the labeling of specific objects within geospatial image segments available from the cache 601 whether that mechanism be analysis and labeling by trained image analysts, intended for use in the method 600 or for some other purpose but then re-purposed for the method 600; …”  	While Candelore does not explicitly disclose replacing the pixels removed with labels, the pixels are indeed obfuscated.  Estrada discloses labeling objects in images and this can be used by Candelore to further labels pixelated objects.  This allows privacy masking of faces with a plurality of feature while at the same labeling that face as a face of a person or other privacy related object, etc. so the user knows what is being pixelated.)
22.	Regarding Claim 22 (Currently Amended), Candelore discloses A method, (paragraph [0007] reciting “In another aspect a method includes determining, …”) 	comprising: 	accessing visual data captured by a camera; (paragraph [0016] reciting “In the example shown a camera 10, which may be a still camera or a video camera, includes an imager 12 such as but not limited to charge coupled device (CCD) imagers or complementary metal-oxide-semiconductor (CMOS) imagers. Signals representing digital images of objects such as a person 14 are sent from the imager to a camera processor 16, which accesses one, or more computer readable storage media 18 such as read-only memory (ROM) and variants thereof, random access memory and variants thereof and physically embodies as, for example, disk-based or solid-state storage. …”  
	wherein the plurality of features comprise one or more privacy-sensitive features to be sanitized from the visual data, (paragraph [0020] reciting “… As mentioned above, the person's profile and/or back of head may also be tested for recognition and if any one (or in some embodiments only if two or only if all three) of the face, profile, back of head are recognized are the corresponding portions of the image obfuscated. …”  The one or more privacy-sensitive features to be sanitized comprises at least the face, profile, and/or back of head.)
	detecting one or more privacy-sensitive features in the visual data (paragraph [0019] reciting “FIG. 2 illustrates example logic. Commencing at block 34, the camera 10 takes a still or video image of the person 14. Using face recognition, this captured image is compared to images in a database of images to determine at decision diamond 36 whether the person 14 is recognized. In one embodiment the camera processor 16 executes the determination at decision diamond 36 by accessing a database of images on the camera storage medium 18. In another embodiment the camera processor 16 executes the determination at decision diamond 36 by accessing a database of images on the control computer storage medium 26, using data exchange over the network interfaces 20, 28 to receive the images from the remote database, where they are compared locally to the camera against the person's image. …”;
	paragraph [0020] reciting “… As mentioned above, the person's profile and/or back of head may also be tested for recognition and if any one (or in some face, profile, back of head are recognized are the corresponding portions of the image obfuscated. …”
	paragraph [0023] reciting “In addition to or in lieu of the above, recognition for obfuscation purposes may be based on one or more of the following. Obfuscation may be based on recognizing a generic individual, i.e., obfuscating the image of any individual human that appears in the camera's field of view. Obfuscation may be based on recognizing an individual as being part of a group designated for being obfuscated (youth, adult). Obfuscation may be based on recognizing an individual as being part of a marked group (e.g., wearing an armband or badge, certain colored clothes, etc.) Obfuscation may be based on recognizing a specific individual (face feature matches one in a database).”	Therefore, the processor detects components of the person such as the face, profile, and back of head which correspond to one or more privacy-sensitive features in the visual data.)
	sanitizing the visual data to mask the one or more privacy-sensitive features, wherein sanitizing the visual data causes sanitized visual data to be produced; 	(paragraph [0024] reciting “The depth of obfuscation can be the face only, other portions of the head, the torso alone or with the face, the entire body (such that the using the obfuscated image, nothing can be ascertained of the individual including whether the individual is male or female, only that an individual exists in the image).”  
	Obfuscation of the face corresponds to sanitizing the visual data to mask the identity of the person.  The resulting image is one with obfuscated faces of generic individuals wherein each face corresponds to one or more privacy-sensitive features.)	and transmitting the sanitized visual data to a visual computing device over a network, (paragraph [0017] reciting “… Or, the
interface 20 may be embodied as a Wi-Fi transceiver or as a Bluetooth transceiver. 
Multiple different interfaces may be employed. Wired interfaces may also be employed. 
In any case, the camera 10 can communicate using the transceiver 20 with a control 
computer 22 controlled by one or more processors 24 accessing one or more computer 
readable storage media 26 to exchange information with the camera 10 through 
a network interface 28, The control computer 22 may be monitored by security 
personnel remote from the camera 10 and may present images, potentially obfuscated 
according to embodiments described below, on a remote display 29 of people imaged 
by the camera 10.”
	Therefore, through network interfaces 20 and 28, the obfuscated images are transmitted from the camera to the control computer.)	While Candelore does not explicitly disclose, Juan discloses over a network; (paragraph [0032] reciting “… The video file provided by a content source is received over a network 200, such as the Internet, and provided to the video classification algorithm 310 executing on the server computing device 300. …”)
	wherein the visual computing device is to use the sanitized visual data to process a visual query associated with the visual data. (paragraph [0032] reciting “… The video classification algorithm 310 includes a plurality of modules that are used to receive the video file and process the content contained within to generate a comprehensive vector identifying the various elements identified in the video file. Examples of the modules of the video classification algorithm 310 that are used in The generated vector for a video file is stored in a vector database 322 and used in matching the video file to other media files, understanding users' interests and preferences in content, and for retrieving the video file or portions of the video file in response to search queries. …”;
	paragraph [0035] reciting “The image analyzer 316 includes logic to identify a number of frames contained in the video file and analyze an image captured in each frame to identify one or more elements contained therein. Some of the elements that may be identified by the image analyzer 316 include an object, an action, a scene, or an event. …”
Therefore, the imagery/videos can be received from camera, classified by the control computer for future processing by user queries.  Security personal can query certain videos for recognized objects, or events, actions, scenes, etc.)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Candelore with Juan so that the obfuscated images can be stored on the control computer for future imagery querying and processing.  This is an obviously beneficial modification as Candelore pertains to capturing security footage and future review and querying of such footage for specific or 
	While not explicitly disclosed by Candelore and Juan, Estrada discloses performing a privacy analysis on the visual data using a convolutional neural network (CNN), (paragraph [0006] reciting “… This method combines a convolutional neural network with deep learning to train the system to recognize an existing object of interest both when presented against many backgrounds and when the object is in different orientations. …”  The recognizing of an object such as a face done by CNN corresponds to a privacy analysis of the image.) wherein the CNN is trained to detect a plurality of features, (paragraph [0006] reciting “… Deep learning consists of a period of "supervised learning" which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, which is clearly demarcated or "labeled" followed by a period of "unsupervised learning" on a very large number of unlabeled images, a portion of which do not have the object to identify present. …”  Therefore, the CNN with deep learning training is used to detect a face which has a plurality of sensitive facial features like nose, eyes, mouth, etc.) 
	and wherein the CNN comprises: (paragraph [0006] reciting “… The convolutional neural network which consists of …”)	a plurality of convolutional layers for detecting a plurality of features based on a plurality of convolution filters that activate when convolved with the visual data; (paragraph [0006] reciting “… The convolutional neural network which consists of several layers of filters with partial, local field interconnections between layers affords computer learning of object recognition with a minimum of pre-supposition on the part of the programmer as the convolutional neural network determines the best filters to use to identify the target object. Deep learning consists of a period of "supervised learning" which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, …” 	The CNN consists of several layers which corresponds to a plurality of convolutional layers.  The layers of filters corresponds to the filters that are part of the layers.  Learning object recognition corresponds to detecting features based on the CNN layers of filters when activated on images.)	and a stop list of filters indicating which of the plurality of convolution filters correspond to the one or more privacy-sensitive features to be sanitized from the visual data; (paragraph [0006] reciting “… The convolutional neural network which consists of several layers of filters with partial, local field interconnections between layers interspersed with data complexity reduction pooling layers affords computer learning of object recognition with a minimum of pre-supposition on the part of the programmer as the convolutional neural network determines the best filters to use to identify the target object. Deep learning consists of a period of "supervised learning" which uses a moderate sized set of training images where each image contains an example of the object to identify, for example, the human face, … Accordingly, the number of training images is inversely proportional to the amount of time the convolutional neural network--deep learning model spends training and further, searching and accurately finding objects of interest”

	based on the privacy analysis using the CNN; (paragraph [0006] reciting “… This method combines a convolutional neural network with deep learning to train the system to recognize an existing object of interest both when presented against many backgrounds and when the object is in different orientations. …”  Again, the privacy analysis corresponds to a CNN with deep learning applied being used to recognize an object such as a human face.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Candelore and Juan with Estrada so that the object recognition within image can be performed using convolutional neural network (CNN) with deep learning to recognize specific objects such as human faces.  While Candelore discloses matching faces in a database it does not disclose in particular how this done.  Estrada provides such detailed matching using the CNN to recognize objects such as faces.  Thus it is beneficial to modify Candelore using Estrada teachings to match faces from an image with known faces such as a from a training set of images.
23.	Regarding Claim 24 (Previously presented), Candelore further discloses The method of Claim 22, wherein sanitizing the visual data to mask the one or more privacy-sensitive features comprises: inserting random noise into the sanitized visual data to mask the one or more privacy- sensitive features. (paragraph [0005] as hair bangs, a mustache and large eyebrows to the image in order to hide the facial features. Other forms of obfuscation can include distorting, e.g., elongating or squashing, the face in the image.”  
	Adding mustache, larger eyebrows, and distorting the face corresponds to inserting random noise.)
24.	Regarding Claim 25 (Previously presented), Candelore further discloses The method of Claim 22, wherein sanitizing the visual data to mask the one or more privacy-sensitive features comprises: 	identifying a set of pixels corresponding to the one or more privacy-sensitive features in the visual data; (paragraph [0020] reciting “… Obfuscation can be effected by, e.g., pixilating the image or masking the image. As examples, the image may be obfuscated by removing N out of M pixels in the original image, presenting only M-N pixels of the original image. …”  Thus, N pixels are identified to be removed.) 
	Estrada further discloses and replacing the set of pixels with corresponding feature labels in the sanitized visual data, wherein the corresponding feature labels indicate one or more feature types of the one or more privacy-sensitive features corresponding to the set of pixels. (paragraph [0068] reciting “FIG. 6 is a process flow diagram of a method 600 for geospatial image analysis that uses the deep learning model and a convolutional neural network using a system of the invention. According to the embodiment, orthorectified geospatial image segments that have been previously analyzed and where feature items of a specific type which may include, but are not limited to trucks, fighter aircraft, oil wells, missile launchers or elephants have been clearly demarcated and labeled are retrieved from a cache of images 601. The mechanism that results in the labeling of specific objects within geospatial image segments available from the cache 601 whether that mechanism be analysis and labeling by trained image analysts, intended for use in the method 600 or for some other purpose but then re-purposed for the method 600; …”  	While Candelore does not explicitly disclose replacing the pixels removed with labels, the pixels are indeed obfuscated.  Estrada discloses labeling objects in images and this can be used by Candelore to further labels pixelated objects.  This allows privacy masking of faces with a plurality of feature while at the same labeling that face as a face of a person or other privacy related object, etc. so the user knows what is being pixelated.)
25.	Claims 4-5, 13-14, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore, in view of Juan, in view of Estrada, and further in view of Akira Kato (U.S. Patent Application Publication No. 2018/0025175 A1).
26.	Regarding Claim 4 (Previously presented), while not explicitly disclosed by Candelore, Juan, and Estrada, Kato discloses The apparatus of Claim 3, wherein the processor to sanitize the visual data to mask the one or more privacy-sensitive features is further to: select an avatar to represent the face; and replace the face with the avatar in the sanitized visual data. (paragraph [0061] reciting “Alternatively, the second output unit 13 may perform the following processing. That is to say, the second output unit 13 reads out an avatar image stored beforehand that corresponds to the estimated age group and gender from the storage unit 16. The second output unit replaces the face Image of the person with an avatar image that is similar to the contours of the face of that person.”  Avatar with similar contour to face is selected and used to replace the face.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Candelore, Juan, and Estrada with Kato so that the face is replaced by an avatar.  This is an obviously beneficial modification as it allows for more efficient processing as less computing power is used to distort and add other information into obfuscating the face.  Now the face is obfuscated by merely replacing it with an avatar with similar facial contour.
27.	Regarding Claim 5 (Original), Kato further discloses The apparatus of Claim 4, wherein the processor to select the avatar to represent the face is further to: determine that the avatar resembles one or more characteristics of the face.  (paragraph [0061] reciting “Alternatively, the second output unit 13 may perform the following processing. That is to say, the second output unit 13 reads out an avatar image stored beforehand that corresponds to the estimated age group and gender from the storage unit 16. The second output unit 13 recognizes the face image of the person by means of a facial recognition technique. The second output unit 13 replaces the face Image of the person with an avatar image that is similar to the contours of the face of that person.”  		Contour is a facial characteristic and replacement avatar is deemed to have a similar contour to the face it replaces.)
 while not explicitly disclosed by Candelore, Juan, and Estrada, Kato discloses The system of Claim 12, wherein the one or more processing devices to sanitize the visual data to mask the one or more privacy-sensitive features are further to: select an avatar to represent the face; and replace the face with the avatar in the sanitized visual data. (paragraph [0061] reciting “Alternatively, the second output unit 13 may perform the following processing. That is to say, the second output unit 13 reads out an avatar image stored beforehand that corresponds to the estimated age group and gender from the storage unit 16. The second output unit 13 recognizes the face image of the person by means of a facial recognition technique. The second output unit 13 replaces the face Image of the person with an avatar image that is similar to the contours of the face of that person.”  Avatar with similar contour to face is selected and used to replace the face.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Candelore, Juan, and Estrada with Kato so that the face is replaced by an avatar.  This is an obviously beneficial modification as it allows for more efficient processing as less computing power is used to distort and add other information into obfuscating the face.  Now the face is obfuscated by merely replacing it with an avatar with similar facial contour.
29.	Regarding Claim 14 (Original), Kato further discloses The system of Claim 13, wherein the one or more processing devices to select the avatar to represent the face are further to: determine that the avatar resembles one or more characteristics of the face. (paragraph [0061] reciting “Alternatively, the second output unit 13 may perform the following processing. That is to say, the second output unit 13 replaces the face Image of the person with an avatar image that is similar to the contours of the face of that person.”  		Contour is a facial characteristic and replacement avatar is deemed to have a similar contour to the face it replaces.)
30.	Regarding Claim 19 (Previously presented), Candelore further discloses The storage medium of Claim 18, wherein: the one or more privacy-sensitive features comprise a face of a person; (paragraph [0005] reciting “A surveillance camera, still or video, recognizes faces in order to process the image to render faces unrecognizable by obfuscating faces, e.g., through pixilation or masking. …”  	The face is a particular feature while the face includes eyes, nose, mouth, and relative distance to each other which corresponds to an identity of the person.  The face comprises more than just eyes, nose, mouth, and their relative distance from each other.)
	While not explicitly disclosed by Candelore, Juan, and Estrada, Kato discloses and the instructions that cause the machine to sanitize the visual data to mask the one or more privacy-sensitive features further cause the machine to: select an avatar to represent the face; and replace the face with the avatar in the sanitized visual data. (paragraph [0061] reciting “Alternatively, the second output unit 13 may perform the following processing. That is to say, the second output unit 13 reads out an avatar image stored beforehand that corresponds to the estimated age group and replaces the face Image of the person with an avatar image that is similar to the contours of the face of that person.”  Avatar with similar contour to face is selected and used to replace the face.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Candelore, Juan, and Estrada with Kato so that the face is replaced by an avatar.  This is an obviously beneficial modification as it allows for more efficient processing as less computing power is used to distort and add other information into obfuscating the face.  Now the face is obfuscated by merely replacing it with an avatar with similar facial contour.
31.	Regarding Claim 23 (Previously presented), Candelore further discloses The method of Claim 22, wherein: the one or more privacy-sensitive features comprise a face of a person; (paragraph [0005] reciting “A surveillance camera, still or video, recognizes faces in order to process the image to render faces unrecognizable by obfuscating faces, e.g., through pixilation or masking. …”  	The face is a particular feature while the face includes eyes, nose, mouth, and relative distance to each other which corresponds to an identity of the person.  The face comprises more than just eyes, nose, mouth, and their relative distance from each other.)	While not explicitly disclosed by Candelore, Juan, and Estrada, Kato discloses and sanitizing the visual data to mask the one or more privacy-sensitive featuresthe avatar in the sanitized visual data. (paragraph [0061] reciting “Alternatively, the second output unit 13 may perform the following processing. That is to say, the second output unit 13 reads out an avatar image stored beforehand that corresponds to the estimated age group and gender from the storage unit 16. The second output unit 13 recognizes the face image of the person by means of a facial recognition technique. The second output unit 13 replaces the face Image of the person with an avatar image that is similar to the contours of the face of that person.”  Avatar with similar contour to face is selected and used to replace the face.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Candelore, Juan, and Estrada with Kato so that the face is replaced by an avatar.  This is an obviously beneficial modification as it allows for more efficient processing as less computing power is used to distort and add other information into obfuscating the face.  Now the face is obfuscated by merely replacing it with an avatar with similar facial contour.
Response to Arguments
32.	Applicant’s arguments, see Remarks, filed 1/22/2021, with respect to the rejections of claim(s) 1-25 under 35 U.S.C. 103 have been fully considered and are not persuasive.
33.	On pages 12 and 13 of the Remarks, Applicants mainly argue that none of the cited references disclose the limitation the CNN comprises … a stop list of filters indicating which of the plurality of convolution filters correspond to the one or more privacy-sensitive features to be sanitized from the visual data as recited by 
34.	First, the one or more privacy-sensitive features that are to be sanitized from the visual data correspond to the face/side profiles/back of head as disclosed by Candelore.  These are the items that are recognized and can be masked as disclosed in Candelore in at least paragraph [0020].  Estrada discloses in paragraph [0006] that convolutional neural networks consists of several layers of filters with partial interconnection between the layers.  The best filters are used to identify the target object through moderate sets of training images.  Therefore, the stop list can be the filters that are trained to recognize the face/profile/back of head of the users whose images ought to be recognized.  Thus, Estrada clearly discloses a method of using layers of filters that are trained to recognize one or more objects through image training sets.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANK S CHEN/Primary Examiner, Art Unit 2611